Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Divino, JR et al. (US 6676900) in view of Bodnaras (US 5591328).
Regarding Claim 1, Divino discloses a system for mixing gas-enriched liquid with a flowing liquid inside a conduit (Fig. 5, element 84 which is placed inside a blood vessel (Col. 11, Lines 8-20), the system comprising two or more capillaries 86 (Figs. 5 and 5a, 5b) each having a first and second end (inherent), and each capillary delivering a stream of a gas-enriched liquid 
Bodnaras discloses the creation of a gas-enriched fluid with at least two capillaries 16, 22 each having a first and second end (inherent) (Fig. 1, element 24 divided by 18, having two fluid flow capillaries, generally seen at 16 and 22) to form an intersecting angle with respect to effluent streams of the gas-enriched liquid (Fig. 1, Col 3, lines 23-37) such that these streams of the gas-enriched liquid collide with each other upon exit from the first ends of the capillaries 16, 22 (See Figure 1 at numeral 20), effecting localized convective mixing within the conduit before the streams come into close contact with boundary surfaces of the conduit, and mix with the flowing liquid for forming gas-enriched flowing liquid (Col. 3, lines 23-37); for the benefit of forming a gas particle fluid where the combined streams create an increased velocity to allow the stream of fluid to flow out of the distal end of the catheter (Col. 3, lines7-37).
It would have been obvious to one ordinary skill in the art to modify the invention of Divino to provide capillaries forming intersecting angles with respect to the effluent streams of the gas-enriched liquid, as disclosed by Bodnaras, for the benefit of forming a gas particle fluid where the combined streams create an increased velocity to allow the stream of fluid to flow out of the distal end of the catheter.
Regarding Claim 2, the combination as applied to claim 1 remains as previously applied. The combination discloses the angle between the first ends (See Figure 1 at numeral 20) is such 
Regarding Claim 3, the combination as applied to claim 2 remains as previously applied. Divino discloses no observable bubbles are formed in the gas-enriched flowing liquid within the mixing zone (Col. 10, Lines 11-37).
Regarding Claim 4, the combination as applied to claim 1 remains as previously applied. Divino discloses the gas-enriched flowing liquid has a hyperbaric dissolved oxygen concentration (Col. 3, Lines 31 -46; and Col. 3, Line 64-Col. 4, Line 11).
Regarding Claim 5, the combination as applied to claim 1 remains as previously applied. Divino discloses each capillary 86 has a single lumen with a diameter from about 25 microns to about 300 microns (Col. 12, Lines 34-65).
Regarding Claim 6, the combination as applied to claim 1 remains as previously applied. Divino discloses the conduit is a blood vessel and the boundary surfaces surrounding the conduit are walls of the blood vessel (Col. 11, lines 8-20).
Regarding Claim 7, the combination as applied to claim 6 remains as previously applied. Divino discloses the conduit is the coronary vasculature (Col. 4, Lines 25-55).
Regarding Claim 8, the combination as applied to claim 1 remains as previously applied. The combination discloses a longitudinal cross-section of each capillary has an internal and an external wall 18, 24 and the internal walls of the capillaries are connected (See Bodnaras, Col. 3, Lines 7-37, Fig. 1).
Regarding Claim 9, the combination as applied to claim 1 remains as previously applied. Divino discloses a longitudinal cross-section of each capillary 86 has an internal wall (See Fig. 
Regarding Claim 10, the combination as applied to claim 1 remains as previously applied. Divino discloses a cartridge 32 operatively coupled to the second ends of the capillaries for providing the gas-enriched liquid (See figure 1).
Regarding Claim 11, the combination as applied to claim 1 remains as previously applied. Divino discloses the cartridge 32 comprises a housing and a gas-enrichment device disposed in the housing to form a gas-enriched liquid (gas-enriched fluid is found within housing 32).
Regarding Claim 17, Divino discloses a method of assembling a system for enriching a flowing liquid inside a conduit with a gas-enriched liquid, the method comprising: (a) providing two or more capillaries 86 each having the first and second ends for delivery of a gas-enriched liquid (see figures 5-5B); an effluent stream exits from the first end of each capillary 86; (b) effecting localized convective mixing within a conduit before the streams come into close contact with the boundary surfaces of the conduit; and (c) operatively connecting second ends of the capillaries 86 to a source of the gas-enriched liquid (Col. 12, Lines 34-56, Figs. 5-5B). Divino does not disclose positioning the first ends of the capillaries to form an intersecting angle with respect to the effluent streams such that these streams of gas- enriched liquid collide with each other upon exit from the first ends of the capillaries.
Bodnaras discloses a method of assembling a system for enriching a flowing liquid inside a conduit with a gas-enriched liquid, the method comprising: at least two capillaries 16, 22 (See .
Claim 12-16 and 37-38 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Divino, JR et al. (US 6676900) in view of Bodnaras (US 5591328), as applied to claim 1, in view of Divino, JR et al. (US 6602467, herein referred to as D467).
Regarding Claim 12, the combination as applied to claim 1 remains as previously applied. The combination does not explicitly disclose a gas-pressurized atomizing chamber adapted to receive the gas through a gas inlet and an atomizer disposed within the atomizing chamber, the atomizer is adapted to receive a liquid and to atomize the liquid upon delivery into the gas-pressurized atomizing chamber to form the gas-enriched liquid.
D467 discloses a similar device having a gas-enrichment device (See Fig. 11) comprising a gas-pressurized atomizing chamber 415 adapted to receive the gas 412 through a gas inlet 
Regarding Claim 13, the combination as applied to claim 12 remains as previously applied. Divino discloses the cartridge 32 comprises a liquid supply device disposed in the housing to supply a liquid to the gas-enrichment device (gas-enriched fluid is found within housing 32).
Regarding Claim 14, the combination as applied to claim 13 remains as previously applied. The combination discloses the liquid supply device comprises a liquid supply chamber 416 having a liquid flow inlet (see at the end with assembly 420) and a liquid flow outlet (flowing out towards 424) and a pump 418 disposed within the liquid supply chamber 416, the pump 418 adapted to draw a liquid into the liquid supply chamber 416 through the liquid flow inlet in the liquid supply chamber 416 and to deliver the liquid to the gas-enrichment device 415 through the liquid outlet in the liquid supply chamber 416 (See D467, Col .21, Lines 21 -45).
Regarding Claim 15, the combination as applied to claim 14 remains as previously applied. The combination discloses the cartridge comprises a valve assembly 422, 426, 428, 430 disposed in the housing, the valve assembly having valves to control the flow of the liquid between the liquid supply device and the gas-enrichment device 422 and the flow of the gas- 
Regarding Claim 16, the combination as applied to claim 13 remains as previously applied. The combination discloses the liquid supply chamber 416 and the atomizing chamber 415 are positioned coaxially (See D467, Fig. 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BAYAN SALONE/             Primary Examiner, Art Unit 3726